Exhibit 10.2

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of October 2,
2017 by and between Alphatec Holdings, Inc., a Delaware corporation (the
“Company”), and the individual listed on the signature page attached hereto
under the heading “Purchaser” (“Purchaser”).

WHEREAS, on the terms and subject to the conditions set forth herein, Purchaser
desires to subscribe for and purchase, and the Company desires to sell to
Purchaser, that number of shares of common stock, par value $0.0001 per share,
of the Company (the “Shares”) set forth below Purchaser’s signature hereto (the
“Securities”), for the purchase price set forth below Purchaser’s signature
hereto (the purchase price to be paid by Purchaser herein referred to as the
“Purchase Price”).

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:

SECTION 1. Issuance of Securities. On the terms and subject to the conditions
contained herein, at the Closing, Purchaser agrees to purchase, and the Company
agrees to issue, the Securities at the Purchase Price. On the terms and subject
to the conditions contained herein, at the Closing, Purchaser shall deliver the
Purchase Price to the Company in immediately available funds by wire transfer to
an account designated by the Company. The consummation of the purchase and sale
of the Securities hereunder (the “Closing”) shall take place at a mutually
agreed time and on a mutually agreed date on or before January 1, 2018 (the
“Closing Date”) following the satisfaction or waiver of the conditions set forth
in Sections 4 and 5 below at the offices of the Company.

SECTION 2. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement, Purchaser represents and
warrants to the Company as of the date hereof and as of the Closing Date, that:

(a) Purchaser has full right, capacity and power to execute and deliver this
Agreement and any other agreements and instruments contemplated hereby to which
Purchaser is a party, and to perform his obligations hereunder and thereunder.
This Agreement and all other agreements and instruments contemplated hereby to
which Purchaser is or will become a party have been (or, when executed, will be)
duly executed and delivered by or on behalf of Purchaser and, assuming due
execution by other parties, constitute legal, valid and binding agreements,
enforceable against Purchaser in accordance with their terms, except as such
enforceability may be limited by (i) general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies and (ii) public policy underlying any law, rule or regulation
(including any federal or states securities law, rule or regulation) with
regards to indemnification, contribution or exculpation.

(b) The execution, delivery and performance of this Agreement and any other
agreements and instruments contemplated hereby to which Purchaser is a party and
the fulfillment of and compliance with the respective terms hereof and thereof
by Purchaser, do not and will not (i) violate any requirements of any material
obligation of Purchaser, or (ii) result in or constitute (with or without the
giving of notice, lapse of time or both) any default or event of default under
any such material obligation of Purchaser, or give rise to a right of
termination of, or accelerate the performance required by, any terms of any such
material obligation or (iii) violate any statute, law ordinance, rule,
regulation or order of any court or governmental authority or any judgment,
order or decree (U.S. federal, state or local or foreign) applicable to
Purchaser.

(c) The Securities to be received by Purchaser will be acquired by Purchaser for
investment only for Purchaser’s own account, not as a nominee or agent, and not
with a view to the sale or distribution of any part thereof in violation of
applicable U.S. federal or state or foreign securities laws. Purchaser has no
current intention of selling, granting participation in or otherwise
distributing the Securities in violation of applicable U.S. federal or state or
foreign securities laws. Purchaser does not have any contract, undertaking,
agreement or arrangement with any person or entity to sell, transfer or grant
participation to such person or entity, or to any third person or entity, with
respect to any of the Securities, in each case, in violation of applicable U.S.
federal or state or foreign securities laws.

(d) Purchaser understands that the offer and sale of the Securities have not
been registered under the Securities Act of 1933 as amended (the “Securities
Act”) or any applicable U.S. state or foreign securities laws, and that the
Securities are being issued in reliance on an exemption from registration, which
exemption depends upon, among other things, the bona fide nature of the
investment intent and the accuracy of Purchaser’s representations as expressed
herein.

(e) Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of Purchaser’s
investment. Purchaser is a sophisticated investor, has relied upon independent
investigations made by Purchaser and, to the extent believed by Purchaser to be
appropriate, Purchaser’s representatives, including Purchaser’s own
professional, tax and other advisors, and is making an independent decision to
invest in the Securities.



--------------------------------------------------------------------------------

Purchaser has been furnished with such documents, materials and information that
Purchaser deems necessary or appropriate for evaluating an investment in the
Company, and Purchaser has read carefully such documents, materials and
information and understands and has evaluated the types of risks involved with a
purchase of the Securities. Purchaser has not relied upon any representations or
other information (whether oral or written) from the Company or its respective
stockholders, directors, officers or affiliates, or from any other person or
entity, in connection with Purchaser’s investment in the Securities. Purchaser
acknowledges that the Company has not given any assurances with respect to the
tax consequences of the acquisition, ownership and disposition of the
Securities.

(f) Purchaser has had, prior to Purchaser’s execution of this Agreement, the
opportunity to ask questions of, and receive answers from, the Company
concerning the terms and conditions of the transactions contemplated by this
Agreement and Purchaser’s investment in the Securities and to obtain additional
information necessary to verify the accuracy of any information furnished to
Purchaser or to which Purchaser had access. Purchaser is satisfied with respect
to any of the foregoing matters.

(g) Purchaser acknowledges that Purchaser has had the opportunity to seek legal
advice from, and has received legal advice from, legal counsel on this
Agreement, the transactions contemplated hereby and all documents, materials and
information that Purchaser has requested or read relating to an investment in
the Securities and confirms that Purchaser is satisfied with respect to any of
the foregoing matters.

(h) Purchaser understands that no U.S. federal or state or foreign agency has
passed upon this investment or upon the Company, or upon the accuracy, validity
or completeness of any documentation provided to Purchaser in connection with
the transactions contemplated by this Agreement, nor has any such agency made
any finding or determination as to this investment.

(i) Purchaser understands that: (i) the Securities have not been and are not
being registered under the Securities Act or any applicable U.S. state or
foreign securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) an exemption
exists permitting such Securities to be sold, assigned or transferred without
such registration; (ii) any sale of the Securities made in reliance on Rule 144
promulgated by the Securities and Exchange Commission (“Rule 144”) may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the
Securities and Exchange Commission thereunder; and (iii) neither the Company nor
any other person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

(j) Purchaser understands that (i) the Securities must be held indefinitely and
Purchaser must continue to bear the economic risk of the investment in the
Securities unless such Share is subsequently registered under the Securities Act
or an exemption from such registration is available; (ii) Purchaser is prepared
to bear the economic risk of this investment for an indefinite period of time;
and (iii) the Securities are characterized as “restricted securities” under the
U.S. federal securities laws.

(k) Purchaser understands that this investment is not recommended for investors
who have any need for a current return on this investment or who cannot bear the
risk of losing their entire investment. In that regard, Purchaser understands
that Purchaser’s investment in the Securities involves a high degree of risk of
loss of Purchaser’s investment therein, and that Purchaser may lose the entire
amount of Purchaser’s investment. Purchaser acknowledges that: (i) Purchaser has
adequate means of providing for Purchaser’s current needs and possible personal
contingencies and has no need for liquidity in this investment; (ii) Purchaser’s
commitment to investments which are not readily marketable is not
disproportionate to Purchaser’s net worth; and (iii) Purchaser’s investment in
the Securities will not cause Purchaser’s overall financial commitments to
become excessive.

SECTION 3. Representations and Warranties of the Company. The Company represents
and warrants to Purchaser as of the date hereof and as of the Closing Date,
that:

(a) The Company is a corporation duly organized and validly existing in good
standing under the laws of the State of Delaware, and has the requisite
corporate power and authority to own its properties and to carry on its business
as now being conducted. The Company is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing could not reasonably be expected to have a
material adverse effect on any of: (i) the business, properties, assets,
operations, results of operations or financial condition of the Company or
(ii) the authority or ability of the Company to perform its obligations
hereunder.

(b) The Company has full right, capacity and power to execute and deliver this
Agreement and any other agreements and instruments contemplated hereby to which
the Company is a party, and to perform its obligations hereunder and thereunder.
This Agreement and all other agreements and instruments contemplated hereby to
which the Company is or will become a party



--------------------------------------------------------------------------------

have been (or, when executed, will be) duly executed and delivered by or on
behalf of the Company and, assuming due execution by other parties, constitute
legal, valid and binding agreements, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
(i) general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies and
(ii) public policy underlying any law, rule or regulation (including any federal
or states securities law, rule or regulation) with regards to indemnification,
contribution or exculpation.

(c) Upon issuance of the Shares by the Company at the Closing and payment in
full by Purchaser as provided above, the Shares will be duly authorized and
validly issued and will be fully paid and non-assessable.

SECTION 4. Conditions to Company’s Obligation to Close. The Company’s obligation
to issue and sell the Securities at the Closing is subject to the fulfillment on
or before the Closing of the following conditions, unless waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
Purchaser in Section 2 shall be true and correct in all material respects
(except to the extent that any of such representations and warranties is already
qualified as to materiality in Section 2 above, in which case, such
representations and warranties shall be true and correct without further
qualification) as of the date of this Agreement and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct in all material respects
as of such specific date).

(b) Covenants. All covenants, agreements and conditions contained in the
Agreements to be performed by Purchaser on or prior to the date of the Closing
shall have been performed or complied with as of the date of the Closing.

(c) Compliance with Securities Laws. The Company shall be satisfied that the
offer and sale of the Securities shall be qualified or exempt from registration
or qualification under all applicable federal and state securities laws
(including receipt by the Company of all necessary blue sky law permits and
qualifications required by any state, if any).

SECTION 5. Conditions to Purchasers Obligations to Close. Purchaser’s obligation
to purchase Securities at the Closing is subject to the fulfillment on or before
the Closing of each of the following conditions, unless waived by Purchaser:

(a) Representations and Warranties. The representations and warranties made by
the Company in Section 3 shall be true and correct in all material respects
(except to the extent that any of such representations and warranties is already
qualified as to materiality in Section 3 above, in which case, such
representations and warranties shall be true and correct without further
qualification) as of the date of this Agreement and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct in all material respects
as of such specific date).

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing shall have
been performed or complied with as of the date of the Closing.

(c) Blue Sky. The Company shall have obtained all necessary Blue Sky law permits
and qualifications, or have the availability of exemptions therefrom, required
by any state for the offer and sale of the Securities.

(d) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
or of any other person that are required in connection with the issuance and
sale of the Securities pursuant to this Agreement (and except for such as may be
properly filed subsequent to the Closing) under applicable laws, regulations,
rules or listing requirements shall be obtained and effective as of the Closing.

(e) Authorizations. On or prior to the Closing Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by Purchaser,
in order to render inapplicable any control share acquisition, business
combination, stockholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation,
other than Section 203 of the Delaware General Corporation Law, that is or could
become applicable to P:urchaser as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and Purchaser’s ownership of the Securities.

SECTION 6. Miscellaneous.

(a) Entire Agreement. This Agreement supersede all other prior oral or written
agreements between Purchaser, the Company, their affiliates and persons acting
on their behalf with respect to the matters discussed herein, and this Agreement
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor Purchaser makes any representation, warranty,
covenant or undertaking with respect to such matters.



--------------------------------------------------------------------------------

(b) Binding Effect; Assignability; Benefit. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors, legal representatives and permitted assigns. Neither this Agreement
nor any right, remedy, obligation or liability arising hereunder or by reason
hereof shall be assignable by any party hereto without the consent of the other
party. Nothing in this Agreement is intended to confer on any person other than
the parties hereto, and their respective heirs, successors, legal
representatives and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

(c) Notices. Any notice or other communication provided for herein or given
hereunder to a party hereto must be in writing, and shall be deemed to have been
given (i) when personally delivered or delivered by email with confirmation of
delivery, (ii) one (1) business day after deposit with Federal Express or
similar overnight courier service, or (iii) three (3) business days after being
mailed by first class mail, return receipt requested. A notice shall be
addressed, as follows:

if to the Company, to:

5818 El Camino Real

Carlsbad, CA 92008

Attention: General Counsel

Email: chunsaker@alphatecspine.com

if to Purchaser, to the address set forth below Purchaser’s signature hereto.

or to such other address or e-mail address as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

(d) Waiver; Amendment; Termination. No provision of this Agreement may be waived
except by an instrument in writing executed by the party against whom the waiver
is to be effective. No provision of this Agreement may be amended or otherwise
modified except by an instrument in writing executed by the parties hereto. This
Agreement may be terminated only by an instrument in writing executed by the
parties hereto.

(e) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to the
conflict or choice of law provisions thereof that would give rise to the
application of the domestic substantive law of any other jurisdiction.

(f) Jurisdiction. In addition, each of the parties hereto (i) consents to submit
itself to the personal jurisdiction of the federal and state courts located in
San Diego, California in the event any dispute arises out of this Agreement or
any of the transactions contemplated by this Agreement; (ii) agrees that he, she
or it will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from such court; (iii) agrees that he, she or it will
not bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than the federal or state
courts located in San Diego, California; and (iv) to the fullest extent
permitted by law, consents to service being made through the notice procedures
set forth in Section 6(c). Each of the parties hereto hereby agrees that, to the
fullest extent permitted by law, service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 6(c) shall be effective service of process for any suit or proceeding in
connection with this Agreement or the transactions contemplated hereby. Each of
the parties hereto waives any right to a trial by jury in any such suit or
proceeding.

(g) No Financial Advisor, Placement Agent, Broker or Finder. Each party
represents and warrants to the other that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. Each party shall be responsible for the payment of any fees
or commissions, if any, of any financial advisor, placement agent, broker or
finder engaged by such party relating to or arising out of the transactions
contemplated hereby. Each party shall pay, and hold the other party harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out of pocket expenses) arising in connection with any such
claim.

(h) No Guarantee of Benefit or Gain. Purchaser acknowledges that the Company
does not guarantee any benefit or a gain to Purchaser in connection with the
Securities. Purchaser acknowledges that Purchaser is duly aware of the risks
involved in investing in securities of the Company.

(i) No Right to Future Benefits. Purchaser acknowledges that the opportunity to
purchase the Securities and this Agreement do not constitute an acquired right.
The Company, in its sole discretion, maintains the right to make, or not to
make, additional Securities available for purchase.



--------------------------------------------------------------------------------

(j) Counterparts; Effectiveness. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement. Any
facsimile or electronic copies hereof or signature hereon shall, for all
purposes, be deemed originals. This Agreement shall become effective when each
party hereto shall have received counterparts hereof signed by the other party
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).

(k) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Company     Purchaser   ALPHATEC HOLDINGS, INC.    

/s/ QUENTIN BLACKFORD

      Name: Quentin Blackford By:  

/s/ TERRY M. RICH

    Number of Shares:   No less than 221,682 Shares and Name:   Terry M. Rich  
    no more than 442,478 Shares Title:   Chief Executive Officer            
Purchase Price:   $2.26 per share, for an aggregate         Purchase Price of no
less than         $501,001.32 and no more than $1,000,000.28

      Address:  

 

       

 

       

 

      Email:  

 

 